Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “OLED” in line 1. This acronym should be written out on its first instance. 
Claim 12, third from last line, recites “an receiving portion.” This should use “a” instead of “an.”
Appropriate correction is required.
Claim Interpretation
Claim 13 recites “monitor.” Typically, a monitor is interpreted as a computer monitor or similar. However, the claim and specification make clear that this “monitor” is a monitor in the sense of “a device which monitors [here, temperature].”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“receiving portion for accommodating the support” in claim 12, interpreted as a space or opening in which the support 102 fits, 
“heating member configured to heat the heating plate and the support” in claim 13, interpreted as “heating wire 105…distributed inside the heating plate 101 and the support 102,” 
“cooling member” in claim 14, interpreted as a cooling water pipeline, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 16, 18, 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2018/0218923 A1).
Regarding claim 12, Zhang discloses a heating device for heating an OLED substrate [Fig. 6; “for heating an OLED substrate” is the intended use of the device, which the device of Zhang also performs as in Pars. 0001-0003], comprising: 
a heating plate [“lower heating plate” 2, Fig. 6], 
a support [“first support pins” 5], and 
a temperature controller [including the heater in the heating plate 2 and the heating element 55 in support 5, described in Par. 0054, and that element which performs the “temperature controls” described in Par. 0060, not pictured], 

    PNG
    media_image1.png
    556
    601
    media_image1.png
    Greyscale

the temperature controller is connected with the heating plate and the support respectively [Par. 0060: “the first inner heating elements 55 of the first support pins 5 and the lower heating plate 2 share the same power source, and the temperature controls are consistent”], and the temperature controller is capable of being used to synchronously [this refers to the intended use of the heaters/temperature controller; the heaters of Zhang are capable of being operated synchronously] heat the heating plate and the support [Par. 0060] so that the temperature of the heating plate and the support are substantially the same (within +/- 2.deg.C as indicated in the specification) [note that this is the intended use of the device; the device of Zhang is capable of achieving this result as it has “consistent” temperature controls between the support and heating plate, to “eliminate the temperature difference” between different parts on the substrate, and is intended to “make the heating of the substrate uniform…to reduce or even eliminate the pin muras” as in Par. 0060]; 
wherein the heating plate comprises a receiving portion for accommodating the support [the openings in 2 through which pins 5 pass; see Annotated Fig. 6 above], 
the support is configured to be able to protrude from the heating plate and retract into the heating plate [by lifter 4, Fig. 6 and Par. 0044].
Regarding claims 16, 18, and 20, Zhang discloses the support comprises a heat conductive material, the heat conductive material comprises a metal material, wherein the meta/heat conductive material is an aluminum alloy . [“A material of the base part is aluminum or an aluminum alloy,” Par. 0012, where the base part is part of the support as in Par. 0010].
Regarding claim 21, Zhang discloses the support is a supporting pin [Par. 0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Song et al. (US 2015/0037018 A1, hereinafter “Song”).
Regarding claim 13, Zhang discloses the temperature controller comprises a heating member [the combination of the heating element in heating plate 2, and the heating element 55 in support 5, taken together, thus being a heating element distributed in both the heating plate and support; note that while the type of heater in the support is not recited, the heating element is equivalent to the claimed wire because it performs substantially the same function, heating the support and plate, in substantially the same manner, by electrically heating the support and plate with a heating element in or on it], the heating member configured to heat the heating plate and the support [as defined above, the heating member heats the plate and support]. While Zhang teaches controlling the temperature [Par. 0060], Zhang fails to specifically disclose a monitor configured to monitor the temperature of the heating plate and support.
However, Song teaches, in a heating device [Fig. 5], a temperature controller [32] discloses a monitor [3211, 3212, and 3213] configured to monitor a temperature of a plate [the monitor at 3211] and support [the monitor at 3212 and 3213]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Zhu by adding a monitor configured to monitor a temperature of a plate [in Zhang, the heating plate] and the support as taught by Song in order to ensure uniform heating [Song Par. 0043].
Regarding claim 22, Zhang discloses the heating member being the same material [Par. 0016: “the first inner heating element uses the same material of the lower heating plate,” where the first inner heating element], but fails to disclose if the heating member is a heating wire. However, Zhu teaches a heating member in a heating plate which is a resistance wire [Par. 0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Zhang by configuring the heating member of Zhang to be a heating wire as taught by  Zhu because it amounts to a simple substitution of one type of heating element known in the art for another.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Song and further in view of Zhu  et al. (US 2013/0279889 A1, hereinafter “Zhu”)
Regarding claim 23, the modified Zhang discloses the heating wire is inside the support [Fig. 8 shows the heating element in the support], but fails to teach the type of heater in the heating plate. However, Zhu teaches, in a heating device having a heating plate [41] and a support [42], the heating plate having a heating member which is a resistance wire inside the support [“the source of heat can be resistance wires,” Zhu Par. 0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Zhang by using a heating wire in the support as taught by Zhu because it amounts to a simple substitution of one type of heating element for another with predictable results (allowing the heater to heat the heating plate).
Claims 14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Song and further in view of Kawamoto et al. (US Pat. 6062852, hereinafter “Kawamoto”).
Regarding claim 14, Zhang discloses the apparatus set forth above but fails to teach a cooling member. 
Regarding the cooling member in the support, Song discloses a cooling member [cooling water pipeline 313, Par. 0037], and the support is provided with the cooling member [Fig. 5, in support 311]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Zhang in view of Song by adding a cooling member to the support in order to dynamically adjust the heating of the support and improve uniformity of heating [Song Par. 0014].
Regarding the cooling member in the heating plate, [Fig. 1, plate 22] Kawamoto teaches the heating plate is supplied with a cooling member [water-cooled plate 24]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Zhang-Song by adding the cooling member of Song to the heating plate as taught by Kawamoto in order to further improve the uniformity of heating and level of temperature control.
Regarding claim 24, the modified Zhang discloses the cooling member is a cooling water pipeline [Song teaches the cooling water pipeline 313, Par. 0037, as set forth in claim 14 above].
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Song and Kawamoto, as applied to claim 14 above, and further in view of Matsen et al. (US 2011/0229720 A1, hereinafter “Matsen”).
Regarding claims 25 and 26, the modified Zhang teaches the apparatus set forth above, but fails to teach a programmable logic controller. However, Matsen teaches, in a heating device having a temperature controller, the temperature controller further comprises a “A programmed controller 30, which may comprise a programmable logic controller (PLC) or a PC (personal computer) may be used to control the heating system 24”], the programmable logic controller is capable of being used to control conduction or disconnection to a heating member and cooling member [which also encompasses the ‘or’ in claim 26] according to a control program stored in advance in the programmable logic controller when the monitor monitors that the temperature of the heating plate and the support reach a predetermined temperature [Par. 0030: “A programmed controller 30, which may comprise a programmable logic controller (PLC) or a PC (personal computer) may be used to control the heating system 24 in order to heat the tools 20 according to a preprogrammed temperature cycle. The controller 30 also controls the cooling system 28 based on the temperatures sensed at multiple locations on the susceptors 22.”]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Zhang by adding a PLC to control the heating and cooling system as taught by Matsen in order to improve the ability of the device to control temperature in a precise and rapid manner [Matsen Par. 0006].
Claims 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Campello et al. (US 2006/0186110 A1, hereinafter “Campello”).
	Regarding claims 15, 17, and 19, Zhang teaches the apparatus set forth above, including the support comprising a heat conductive material which is a metal, specifically an aluminum alloy [“A material of the base part is aluminum or an aluminum alloy, and a material of the transition part is ceramic, and a material of the top part is a silver alloy,” Par. 0012]. Furthermore, Campello teaches the heating plate is a heat conductive material, specifically a Par. 0031: “The heater 20 includes a housing having an upper member 32 incorporating a heating body and defining the working or heating surface 26. Such a heating body is preferably of a metal having good heat conduction characteristics, such as an aluminum alloy.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Zhang by configuring the heating plate to comprise an aluminum alloy, as taught by Campello, because this material has good heat conduction characteristics and is easily machined [Campello Par. 0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ERIN E MCGRATH/Examiner, Art Unit 3761